Title: From John Adams to Francis Dana, 16 August 1776
From: Adams, John
To: Dana, Francis


     
      My dear Sir
      Philadelphia August 16. 1776
     
     Your obliging Favour of July 28. I duely received. Am glad to hear that your third Freshmanship is a busy one. I think you commence a fourth, at Philadelphia, very Soon. I have presumed to lay before the General Court a Proposal, to choose Nine Delegates. That their Duty may be discharged here in Rotation. The Service here is too hard, for any one, to be continued So long; at least for me.
     Who will be thought of, I know not. I wish they may be Characters respectable in every Point of View. Mr. Bowdoin Dr. Winthrop, Major Hawley, Gen. Warren, Dana, Lowell, Sewall, Sullivan, Serjeant, present themselves with many others and cannot leave the Court at a Loss.
     You inform me, that the House, have taken up the Subject of Government, and appointed a Committee to prepare a Form. And altho they have not joined the Board, in this important Business, yet I hope they will prepare a Plan which the Board will approve. I fear I was mistaken, when in my last to you, I foretold, that every Colony would have more than one Branch to its Legislature. The Convention of Pensilvania has voted for a single Assembly, such is the Force of Habit, and what Surprizes me not a little is, that the American Philosopher, should have So far accommodated himself to the Customs of his Countrymen as to be a zealous Advocate for it. No Country, ever will be long happy, or ever entirely Safe and free, which is thus governed. The Curse of a Jus vagum, will be their Portion.
     I wish with you that the Genius of this Country may expand itself, now the Shackles are knocked off, which have heretofore confined it: But there is not a little danger of its becoming Still more contracted. If a Sufficient Scope is not allowed for the human Mind to exert itself, if Genius and Learning are not Sufficiently encouraged, instead of improving by this Resolution, We shall become more despicably narrow, timid, selfish, base and barbarous.
     The little Pamphlet you mention was printed, by Coll. Lee, who insisted upon it So much that it could not be decently refused. Instead of wondering that it was not enlarged, the Wonder ought to be that it was ever written. It is a poor Scrap. The Negative given in it to the first Magistrate will be adopted no Where but in S. Carolina. Virginia, has done very well. I hope the next Sister, will do equally. I hope the Massachusetts will call their Government a Commonwealth. Let Us take the Name, manfully, and Let the first Executive Magistrate be the Head of the Council board, and no more. Our People will never Submit to more, and I am not clear that it is best they should.
     The Thoughts on Government were callculated for Southern Latitudes, not northern. But if the House should establish a single Assembly as a Legislature, I confess it would grieve me to the very Soul. And however others may be, I shall certainly never be happy under such a Government. However, the Right of the People to establish such a Government, as they please, will ever be defended by me, whether they choose wisely or foolishly.
     M. Wrixon has found hard Luck in America, as well as in Europe. I have never Seen nor heard of any Reason to doubt the Sincerity of his Professions of regard to our Country. But he is about returning. I am Sorry that he has just Cause to return. The Baron is dead. Has not left a very good Character.
     There is one Particular, my Friend, in which, our Province uses her Delegates here very unkindly, and by the same Means injures herself, and All the united States. I mean in not sending Us your Journals. To this Moment I dont know one Step that has been taken to raise the Troops for N. York and Ticonderoga—nor the Name of one Officer— nor When they marched. The Interest and Reputation of our Province Suffers, beyond Measure by such a confused Way of doing Business. We ought to be minutely informed of the Characters, and Connections of all the Officers you send into the service as well as of their Names. You ought to Rank and Number the Massachusetts Regiments and publish a List of all the Officers Names.
     Mr. Ellery is very well. He Says he dont intend to write you again till you answer his Letter. I made him very happy, by letting him know that Mrs. Dana and her little son, were in a good Way.
    